DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, comprising claims 1-11 and 14-20 in the reply filed on 10-26-2020 is acknowledged. Applicant request for examination the group II with claim 12-13 is considered and they are persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12 and 14-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (U.S. Pub. No. 2014/0302774).
Regarding claims 1 and 14, Burke teaches an electronic device (100/110-1-3/200/210/295) / (method) comprising: wireless communication circuitry (230 and 266) configured to perform wireless communication with at least one external electronic device (295/110-1-3, 150) (fig. 1-2, page 3, 6, par [0039-0046, 0067, 0075]) (see external electronic device to the vehicle, allows onboard computer systems that are embedded in each vehicle 110 to communicate with one or more local or remote devices such as a local remote control device, a cellular phone, another personal device, and a remote computer server); 
 a sensor (240) configured to obtain information related to the electronic device (210/295) (fig. 1-2, page 4, par [0053-0054, 0058]) (see one or more of the sensors 240, diagnostics systems 250, etc., process this information, and generate communications signals that convey a warning message to the other vehicles; in turn, a processor at each of the other vehicles that belong to the group 120 can process the received signals and generate and display a warning message which is visible to the driver and/or passengers in each of the other vehicles that belong to the group); 
 a processor (220) operatively coupled to the wireless communication circuitry and the sensor (240) (fig. 2, page 4-5, par [0054-0066, 0069-0070]);  and a memory (225) operatively coupled to the processor (220) (fig. 2), wherein the memory (225) is configured to store instructions, which upon execution, enable the processor (220) to control the electronic device (295/210) (fig. 2, page 5, par [0060-0061) to: 
obtain first information (velocity at which the vehicle is traveling,  course heading,(e.g. speed/acceleration of the vehicle, wind conditions, internal or external temperature, precipitation, visibility, wheel traction, braking, suspension, etc.), comprising information obtained through the sensor (240) and information on a user of the electronic device (295/210) (fig. 1-2, page 6, par [0069-0072]) (see environmental information and/or vehicle operation information (e.g., speed/acceleration of the vehicle, wind conditions, internal or external temperature, precipitation, visibility, wheel traction, braking, suspension, etc.), 
obtain second information (music, news, reports, navigation, weather, and such information as the precise location of a vehicle, the latest received signals from the GPS satellites in view, other road condition information, emergency signals, hazard warnings, vehicle velocity and intended path, and any other information, the information that is generated at a vehicle 110 (such as the first vehicle 110-1) ) for the at least one external electronic device (external computing devices, remote device, (including portable wireless communication device 295), and as a personal or tablet computer or a smart phone) from the at least one external electronic device through the wireless communication circuitry (fig. 1-2, page 1, 3-4, 6-7, par [0009, 0033, 0036, 0038, 0040-0042, 0047 0075, 0079, 0081-0089]) 
(see vehicle-to-vehicle communication system 100 may also include, in some implementations, communication infrastructure 150 that is coupled to an intermediate server 170 (that is external to the vehicle) by a network 160 such as the Internet, a portable wireless communication device (e.g., mobile telephone) that is present in the vehicle, and can use a data channel of that mobile telephone to exchange information with the other vehicles, and information about the direction, speed, acceleration and other variable affecting travel of that vehicle to other vehicles in order to allow the vehicles to determine and display the relative motion of the group 120 of vehicles 110 with respect to one another, and information relevant to vehicle drivers and passengers ), 
generate at least one group based on at least one piece of criterion information based on the obtained first information and the obtained second information (page 7-8, par [0081-0089, 0095-0096]), and group the at least one external electronic device based on the generated at least one group (vehicle group 120) (fig. 1, 5-6, page 5, 7-8, par [0059, 0086-0089, 0095-0098]) 
(see the information that is generated at a vehicle 110 (such as the first vehicle 110-1) and communicated to other vehicles 110 (such as vehicles 110-2, 110-3) of the group 120 can be any type of information that is generated at or by a vehicle 110, and can be of a variety of different types.  In general terms, the information can be (or can include) information about a vehicle 110 that is capable of being presented at or displayed on user interfaces located within the other vehicles that belong to the group 120, This information can then be communicated to the other vehicles 110-2, 110-3 of the group 120 so 
that their occupants know who is sitting where, who is driving the vehicle, etc., and generate communications signals that convey a location message to the other vehicles that belong to the group 120. ). 

Regarding claim 12, Burke teaches an electronic device (100/110-1-3/200/210/295) comprising: wireless communication circuitry (230 and 266) configured to perform wireless communication with at least one external electronic device (295/110-1-3, 150) (fig. 1-2, page 3, 6, par [0039-0046, 0067, 0075]);  a display (270) (fig. 2, page 6, par [0078]);  a processor (220)  operatively coupled to the wireless communication circuitry (266/230) and the display (270) (fig. 2, page 4-6, par [0058, 0063, 0079]);  and a memory (225) operatively coupled to the processor (220) (fig. 2), wherein the memory (225) is configured to store instructions, which upon execution, enable the processor to control the electronic device (295/210) (fig. 2, page 5, par [0060-0061) to:
 Transmit (sent/share/response), to the at least one external electronic device (295/110-1-3, 150) (fig. 1-2), information on a user stored in the memory using the wireless communication circuitry (230/266) (fig. 1-2, page 1-3, par [0005, 0009-0013, 0027, 0030-0037, 0061-0069, 0106]) (see performed by execution of stored such as a memory associated with the processor of the onboard computer system 210 of any vehicle 110-1, 110-2, 110-3, of the remote server 170, or of a personal computing device 295). , obtain, from the at least one external electronic device (295/110-1-3, 150), (fig. 1-2, 8, (page 3, 5, 7-8, 11, par [0037, 0059, 0086-0089, 0098, 0127]) at least one group (120) message based on a vehicle to everything (V2X) technology (fig. 1), identify (group identifier) whether the electronic device is included in a group (120) member (member vehicles/ group member) list (Shane 155, Bob, Joe) in the group message (fig. 1-2, page 3, 10, par [0045-0047, 0109, 0115, 0117-0118, 0126]) (see vehicle-to-vehicle (V2V) communications, and the vehicles 101-1, 110-2, 110-3 can also communicate with the short-range nodes 150 during short-range communications, and the vehicle, and can use a data channel of that mobile telephone to exchange information with the other vehicles. creating a list of member vehicles that are invited to join the group (120) group identifier (group ID ), and 
display the obtained at least one group message on the display based on a result of the identification (page 8-9, par [0095-0097, 0104-0105]) (see the information can include information identifying the vehicle or a user/passenger within the vehicle. the types of information that can be communicated among the vehicles 110 that belong to the group 120, and then displayed within the vehicles 110). 

Regarding claims 2 and 15, Burke teaches the instructions, upon execution, enable the processor to control the electronic device to: connect to the at least one external electronic device using the wireless communication circuitry based on a vehicle to everything (V2X) technology (fig. 1), and exchange information related to the V2X technology with the at least one external electronic device (fig. 1-2, page 3, par [0045-0047]) (see vehicle-to-vehicle (V2V) communications, and the vehicles 101-1, 110-2, 110-3 can also communicate with the short-range nodes 150 during short-range communications, and the vehicle, and can use a data channel of that mobile telephone to exchange information with the other vehicles. ).
 
Regarding claims 3 and 16, Burke teaches the at least one piece of criterion information comprises at least one of a relative distance (relative location) (fig. 1, page 5, par [0059]), relative velocity (fig. 1, page 5, par [0059]) or relative acceleration (speed) between the electronic device and the at least one external electronic device (fig. 1-2, page 6, par [0069])  and further comprises at least one of a type (page 2, 6-7, par [0030, 0062, 0081]), heading (page 5, par [0059])  or status information of a vehicle corresponding to at least one of the electronic device or the at least one external electronic device (fig. 1-2, page 3, 8, par [0034-0037, 0090, 0093]) . 
Note: only need one to show.
 
Regarding claims 4 and 17, Burke teaches the information obtained through the sensor (240) (fig. 2, page 2, par [0031]) comprises at least one of a type (page 2, 6-7, par [0030, 0062, 0081]), location (fig. 1, page 5, par [0059]), speed (fig. 1-2, page 6, par [0069]), acceleration (fig. 1-2, page 6, par [0069]), size or communication state of a vehicle corresponding to the electronic device (fig. 1-2, page 8 par [0089-0093, 0130]) and wherein the information on the user of the electronic device comprises at least one of an age, sex, driving experience (page 1, 7-9, 11, par [0004, 0089, 0095, 0102, 0127-0128]) or information of a fellow passenger of a driver (page 7-8, par [0089, 0095, 0097]). 
 Note: only need one to show.

Regarding claim 5, Burke teaches further comprising a display operatively coupled to the processor, wherein the instructions, upon execution, enable the processor to control the electronic device to display (270) (fig. 2), on the display (270), a user interface (268) (fig. 2, page 6, par [0078]) comprising at least one of the at least one piece of criterion information (page 7, par [0080-0081]), information on the generated at least one group (vehicle group 120) (fig. 1) or information on the at least one external electronic device included in the at least one group (vehicle group 120) (fig. 1, 5-6, page 5, 7-8, par [0059, 0086-0089, 0095-0098]). 
Note: only need one to show.
 
Regarding claim 6, Burke teaches the instructions, upon execution, enable the processor to control the electronic device (fig. 1-2) to: detect an input to select one of the at least one group through the user interface (268/HMI) (268/HMI) (fig. 1-2, page 7, par [0084-0088]),  and transmitting (response) at least one message to the selected group in response to the detected input (page 3, 7, par [0037, 0086-0089]). 

Regarding claims 7 and 19, Burke teaches the instructions, upon execution, enable the processor to control the electronic device (fig. 1-2) to: generate the at least one message based on a message format based on a vehicle to everything (V2X) technology (fig. 1-2, page 3, 5, 7, par [0045-0047, 0059, 0081])
 (see vehicle-to-vehicle (V2V) communications, and the vehicles 101-1, 110-2, 110-3 can also communicate with the short-range nodes 150 during short-range communications, and the vehicle, and can use a data channel of that mobile telephone to exchange information with the other vehicles. emergency messages provided by other vehicles (e.g., some type of condition, traffic or road events such as traffic delays, accidents, or current conditions that could result in an accident), etc.) , 
and transmit (sent/response) the at least one message to the at least one external electronic device included in the selected group (120) (fig. 1-2, (page 3, 5, 7, par [0037, 0057, 0059, 0086-0089])
 (see he information can be (or can include) warning information that is automatically generated by the first vehicle and automatically communicated in an alert message transmitted from the first vehicle. These are only a few non-limiting examples of the types of information that can be communicated from the first vehicle to other vehicles in the group, and then displayed within the other vehicles, and selected information to the other vehicles that belong to the group so that the selected information can be processed at each of the other vehicles that belong to the group).   

Regarding claim 9, Burke teaches the at least one message comprises a message stored in the memory (225) (page 1, 7, par [0009, 0085]), or comprises a message input through the user interface (268/HMI) (fig. 2, page 5, 7, 10 par [0059, 0085, 0110]) (see communicating an invite message to other vehicles that belong to the group, and can then allow them to opt in to join that communication session, such as by making an input to the onboard computer system using any of the HMI sub-systems). 

Regarding claims 10 and 20, Burke teaches the instructions, upon execution, enable the processor to control the electronic device to (fig. 1-2): search (creating a list of vehicles) for at least one external electronic device to be invited to the at least one group (120) (fig. 1-2, page 9-10,  par [0107, 0115]), and transmit (sent) at least one message for inviting at least some of the retrieved at least one external electronic device to the at least one group (120) (fig. 1-2, page 9-10,  par [0107, 0115-0116]) (see an invitation or request can be sent (at 410) to each of the vehicles 110-1 .  . . 110-3 to join the group) . 

Regarding claim 11, Burke teaches the instructions, upon execution, enable the processor to control the electronic device to (fig. 1-2): identify whether the generated at least one group includes a plurality of external electronic devices (fig. 1-2, page 8, 10, par [0094, 0097, 0118]) (see the information can include information identifying a media profile from an infotainment system of the vehicle 110, route/destination information, information about a phone call being placed from the vehicle, etc. The information can include information identifying the vehicle or a user/passenger within the vehicle, and the group leader distributes the at least one unique key (along with a group identifier)), and dissolve grouping (not to join the group) of the at least one group based on a result of the identification (fig. 1-2, page 10, par [0107, 0118]) (see the group identifier can then decide not to join the group 120). 

Regarding claim 18, Burke teaches further comprising a display operatively coupled to the processor, wherein the instructions, upon execution, enable the processor to control the electronic device to display (270) (fig. 2), on the display (270), a user interface (268) (fig. 2, page 6, par [0078]) comprising at least one of the at least one piece of criterion information (page 7, par [0080-0081]), information on the generated at least one group (vehicle group 120) (fig. 1) or information on the at least one external electronic device included in the at least one group (vehicle group 120) (fig. 1, 5-6, page 5, 7-8, par [0059, 0086-0089, 0095-0098]); 
detecting an input to select at least one group (120) of the at least one group through the user interface (268/HMI) (fig. 1-2, page 7, par [0084-0088]); and transmitting (response) at least one message to the selected group in response to the detected input (page 7, par [0086-0089]). 
Note: only need one to show.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burke (U.S. Pub. No. 2014/0302774) in view of Wu (U.S. Pub. No. 2020/0100048) and (provisional Application No. 62/737,086, filed on Sep. 26, 2018 is supported).
Regarding claim 8, Burke teaches vehicle-to-vehicle (V2V) communications and the message format based on the V2X technology includes a a vehicle is provided that is configured to communicate with a group of other vehicles that have opted to belong to the group and share information with each other, and generate communications signals that convey a location message/group message to the other 
vehicles that belong to the group (120) (fig. 1-2, page 1, 3-4, par [0010, 0045-0047, 0059]). 
	Burke teaches group identifier (group ID) (par [0118]).  But Burke does not mention the group message frame comprising at least one of a group ID, an object ID list or data and a V2X message optional. 
	However, Wu teaches transmitting and receiving messages in V2X/V2V/D2D and group message frame comprising at least one of a group ID, an object ID list or data and a V2X message optional (fig. 4-5, 12,  page 1, 4, 7, par [0006, 0040, 0051, 0058])
 (see the message may also comprise group ID information.  The transmitting device may then transmit the message, e.g. via V2X/V2V/D2D, to the service group, and A group ID identifying the service group may be comprised in the message, e.g., in Sidelink Control Information (SCI) of the multicast message, and/or as part of the MAC layer destination address.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Burke with Wu, in for generating a service group message for transmission, e.g., via V2X/V2V/D2D, the transmitting device 502 may determine a zone/area/range for which the message is intended to be reliably received by a receiver in the service group.  This may provide a way for the transmitting device 502 to limit feedback to only a receiver(s) 
within the intended zone/area/range.  The transmitting device may determine its current geographic location easier (see suggested by Wu on page 7, par [0058]).

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burke (U.S. Pub. No. 2014/0302774) in view of Masuda (U.S. Pub. No. 2017/0303096).
Regarding claim 13, Burke teaches wherein the instructions, upon execution, enable the processor to control the electronic device (fig. 1-2) to: and dissolve grouping (not to join the group) of the at least one group based on a result of the identification (fig. 1-2, page 10, par [0107, 0118]) (see the group identifier can then decide not to join the group 120). That is obvious to detect a withdrawal input for withdrawing from a group corresponding to the obtained at least one group message, transmit a withdrawal request signal for withdrawing from the group, and filter out a group message transmitted by the group. 
However, Masuda teaches group information message, to detect a withdrawal input for withdrawing from a group corresponding to the obtained at least one group message, transmit a withdrawal request signal for withdrawing from the group (fig. 1-2, 19, page 6, 11, par [0074, 0110-0112]) (see terminal device 20 that requests to withdraw from the group transmits a group withdrawal request, the group withdrawal request transmits to the other terminal devices 20 in the group).
and filter out a group message transmitted by the group (page par [0048, 0116-0117, 0119]) 
(see selecting a terminal device 20 to perform waiting processing, and withdrawal from the group.  In the following description, in order to facilitate understanding of which terminal device 20 performs processing, the same alphabetic character as an end of a reference character of the terminal device 20 that performs the processing may be added to an end of a reference numeral. And generates a group information message (M43 in FIG. 19) for notifying the other terminal devices 20 in the group G1 of the withdrawal of the terminal device 20x.  The group information message includes the logical identification information of the group G1, also recognize that the terminal device 20x has withdrawn from the group G1. a terminal device set active withdraws from a group; that is filter out from the group). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Burke with Masuda, in order to provide a terminal device 20 shares logical identification information by joining a group of terminal devices 20 located in the vicinity of the terminal device 20.  Further, each of the terminal devices 20 within the 
group also shares the communication states of the respective terminal devices 20 and the like using a group information message, and also request to withdraw from group easer (see suggested by Masuda on page 6, 10, par [0074, 0110])

Conclusion
6. 	Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tan H. Trinh				
Division 2648
January 29, 2021

/TAN H TRINH/Primary Examiner, Art Unit 2648